                                           Law Offices Of
                                         Donna R. Newman
                                           Attorney at Law
                                     20 Vesey Street, Suite 400
                                     New York, New York 10007
                                          tel. 212-229-1516
                                          fax 212-676-7497
                                     donnanewmanlaw@aol.com
                                      Member: N.Y. & N.J. Bar

November 20, 2019

Via ECF and Email
The Honorable Joan M. Azrack
United States District Court Judge
Eastern District of New York
225 Cadman Plaza
Brooklyn, New York 11201

Re: United States v. Jeremy Cerda
    12cr475-2

Dear Judge Azrack:

        I write in support of United States Probation Officer Christina M. Bourque’s
recommendation to Your Honor to dismiss Mr. Cerda’s pending violation of probation and to
allow his term of probation to terminate as scheduled on December 1, 2019. See US Probation
Officer Christina M. Bourque’s November 11, 2019 Status Report. I respectfully request that
the Court permit Mr. Cerda to graduate from the SOS program on December 10, 2019, a
program in which he has participated since 2012.
        I have been Mr. Cerda’s attorney since the inception of the underlying charges in 2012.
I have represented him continually through that matter and through his violations of his
conditions of bond and then through violations of his conditions of probation. Notably, none
of those violations involved the criminal behavior for which he was initially arrested. Rather, in
general they concerned domestic disputes that escalated out-of-control or failure to abide by
curfew imposed as a condition of his release or probation. Based on what I have come to know
about Mr. Cerda, his extreme immaturity was the core problem giving rise to his conduct rather
than a disrespect for the law. He is now twenty- six and it appears that adult maturity is in his
horizons.
        I need not set forth a detailed history of Mr. Cerda’s case as I know the Court is fully
aware of Mr. Cerda background. The Court is, likewise, aware of his many accomplishments
over these seven years, which include his obtaining his GED and his attempt at college. While



                                                1
the latter did not work out for Mr. Cerda, there can be no question that his obtaining his GED
was a worthy accomplishment which did not come easily for him.
        In addition, over these years, he has made numerous efforts to find a vocation to enable
him to find steady employment. He has had great difficulty towards that end, in part I suggest,
because it has been extremely hard for him to accept that his dream(and his mother’s dream)
that his future lie in real estate sales is foreclosed due to his felony conviction. But to his credit,
it now appears he has overcome that disappointment and found employment. See Bourque
Memo.
        The Court is likewise cognizant of Mr. Cerda’s familial background which can best be
described as dysfunctional. As stated above, his violations stemmed from domestic disputes.
His maturation has enabled to see the problems he previous had with members of his family
and his reaction to those disputes as unacceptable.
        He is determined to be a good and responsible father. He continues to be a dedicated
son. He has made plans for his future which involve relocating to Florida where his mother
resides. There he can have a new start on life and he can finally put his errors of his youth
behind him. It is time to allow him to do this free of the constraints of probation.
        Accordingly, for the reasons stated by Officer Bourque, we respectfully request the
Court dismiss his outstanding violation of supervised release, allow his probation to terminate
on December 1, 2019 as schedule, and to graduate Mr. Cerda from the SOS program.

Respectfully,
     /s/
Donna R. Newman
cc: The Honorable Cheryl L. Pollak, USMJ via Email and ECF
    AUSA Robert Polemeni via Email & ECF
   USPO Christina M. Bourque via Email
   Jeremy Cerda via Email




                                                  2
